Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on January 15, 2021.
Claims 1-18 are pending in this action. 
In view of Terminal Disclaimer filed by applicant on January 15, 2021, the non-statutory obviousness type double patenting rejection set forth in the previous office action is hereby withdrawn.



Allowable Subject Matter
Claims 1-18 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As per claims 1-9, the applicant discloses a method/apparatus for encoding an ambisonics signal representation of a sound field having an order N to determine a mezzanine anbisonics signal representation. As per claims 10-19, the applicant discloses a method/apparatus for decoding a mezzanine ambisonics signal representation to determine a reconstructed ambisonics signal representation of sound field having an order N. The prior art of record fails to teach or fairly suggest the claimed combinations of features. A search has been conducted however no new reference has been found therefore claims are allowed over the prior art of record. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).

					
February 13, 2021								Abul K. Azad
										Primary Examiner
										Art Unit 2656

	/ABUL K AZAD/           Primary Examiner, Art Unit 2656